COLLEY, Justice,
concurring.
I concur in the result reached by the majority; however, the opinion does not address Crawford’s point of error No. 2 under which he seeks review of the decision of the District Court voiding Blackmon’s voter registration. Crawford’s argument under such point, though persuasive, fails to recognize that the provisions of Subdivision 2 of art. 5.17a, Texas Election Code, renders that decision final and unappealable. I would therefore overrule Crawford’s second point.
I am likewise persuaded that additional discussion of the rationale of the authorities bearing on the jurisdiction of the trial court to order the injunctive relief sought is also desirable.
The trial court’s judgment found Black-mon ineligible to hold office as trustee and permanently enjoined him “... from further acting in the capacity of a board member on the board of trustees of the Sabine Independent School District....” The trial court had no jurisdiction to order such injunction. While art. 1.07 of the Texas Election Code provides that at the suit of “... any interested person, or of any voter .... ” that district courts may enforce the provisions of arts. 1.05 and 1.06 of the Texas Election Code by injunction, such provisions are largely illusory. Art. 1.07 and its precursor art. 2929, V.A.T.S., have repeatedly been construed as not precluding the joinder of the County Attorney, District Attorney or the Attorney General in actions brought under its provisions so as to avoid striking down such article as contrary to the provisions of sec. 21 of art. 5 and sec. 22 of art. 4 of the Texas Constitution. E.g., Allen v. Fisher, 118 Tex. 38, 9 S.W.2d 731 (Tex.Comm’n App.1928, opinion adopted); Williams v. Gastleman, 112 Tex. 193, 247 S.W. 263 (1922); Oser v. Cullen, 435 S.W.2d 896 (Tex.Civ.App.—Houston [1st Dist.] 1968, writ dism’d); Sadler v. Newton, 541 S.W.2d 194 (Tex.Civ.App.—Austin 1976, writ mandamus overruled). The rationale of these cases is that since the quoted sections of the Constitution require the named officers to represent the State in “... all cases in the district and inferior courts ...” and that since art. 1.07 and former art. 2929, V.A.T.S., have been construed as not excluding the participation of State’s counsel with a private citizen in such cases, then as so construed, the article is constitutional. So construed, art. 1.07 does not authorize such an injunction as was ordered in this case. This suit was in effect an attempt to remove Blackmon from his trustee’s office to which he had been elected, and for which he had qualified by taking his oath of office. It is also undisputed that after he was sworn in as trustee he assumed the duties *244of the office. He was and is a de facto trustee. Whitmarsh v. Buckley, 324 S.W.2d 298 (Tex.Civ.App.—Houston 1959, no writ). Harland’s admitted interest or legal right in the election at which Blackmon was elected was not distinctive from the interest of the general public, i.e., the State, in the election of Blackmon. Thus Harland had no standing or justiciable interest in Blackmon’s election and the court therefore had no jurisdiction to order the injunction. A quo warranto proceeding is the exclusive remedy available for this action. State v. Gary, 163 Tex. 565, 359 S.W.2d 456 (1962); Williams v. Castleman, supra; see also Kunschik v. Nichols, 135 Tex. 1,137 S.W.2d 1000 (Tex.Comm’n App.1940, opinion adopted); Whitmarsh v. Buckley, supra.